Citation Nr: 1223455	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, including as secondary to service-connected disorders. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A review of the Virtual VA paperless claims processing system revealed additional relevant documents relevant to this claim.  Those documents are discussed below.

The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is characterized as reflected on the title page.  

The Veteran appeared before the undersigned at a Travel Board hearing in December 2010.  The record contains a transcript of that hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The purpose of this remand is to associate the Veteran's pertinent records with the claims file and to obtain a clarifying VA opinion regarding the Veteran's depression.  

The Veteran contends that her depression is secondary to her service connected disorders.  The Veteran is service-connected for right and left knee disorders (10 percent), hearing loss (0 percent), tinnitus (10 percent), and for a neck disorder (0 percent).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. See 38 C.F.R. § 3.310(a) (2011).  Additionally, the Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

At the December 2010 Board hearing, the Veteran testified that she had applied for Social Security Disability benefits due to her depression, but her claim had been denied.  These records have not been associated with the claims file.  As the records identified by the Veteran appear to be pertinent to the claim, the records need to be obtained.

Additionally, a review of the Virtual VA paperless claims processing system revealed that a September 2011 rating decision proposed to decrease the Veteran's rating for her service-connected left knee disorder from 20 percent to 10 percent.  This reduction was implemented in a February 2012 rating decision.  The September 2011 and February 2012 rating decisions cited the findings of a September 2011 VA examination as the basis of the reduction; however, the record contains neither a paper nor electronic copy of this examination report.  The examination is relevant as the Veteran has contended that her depression is due to the symptoms of her service-connected disorders, to include her knee disorders.  Therefore, upon remand, a copy of the September 2011 VA examination must be associated with the claims file.  

In support of her claim, the Veteran submitted September 2009 and September 2010 statements by her treating physician, G.W., M.D.  Dr. W. opined that the chronic pain associated with her military injuries is one of the factors in her depression.  

The Veteran underwent a VA examination in June 2010.  The examiner diagnosed the Veteran with dysthymic disorder and found that the Veteran's depression has variety of likely etiologies, including her childhood, relationship, and psychosocial issues.  The examiner noted that her emotional issues were noted in many instances when her physical issues were not mentioned and were not part of the scenario.  She therefore opined that the "it is less likely than not that the Veteran's current dysthymic disorder and depression are secondary to her service-connected conditions including knee bursitis and tendonitis."  

At the December 2010 Board hearing, the Veteran testified that she has trouble sleeping due to the pain in her knees.  She contended that pain and physical limitations impact her mental health, making her feel worthless, frustrated, and agitated.  The Veteran also stated that her hearing loss and tinnitus have impacted her sleep and added frustration due to impaired communication.   

The VA examiner diagnosed the Veteran with dysthymic disorder and opined that her depression is not due to her service-connected physical disorders.  However, no opinion was offered as to whether her service-connected disorders aggravated her existing depression.  Because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exist ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for depression that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. The RO/AMC must request records from the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. The RO/AMC must associate a copy of the September 2011 VA examination report with the claims file.

4. Afterwards the Veteran must be scheduled for a VA examination with an appropriate examiner, preferably the June 2010 VA examiner if available, to determine the nature and etiology of her depression.  The examiner is asked to respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.

d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he or she must provide a complete rationale for any such opinion.  The examiner must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

i. Is the Veteran's depression proximately due to or the result of her service-connected disorders?

ii. Is the Veteran's depression aggravated by her service-connected disorders?  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

iii. In responding to these inquiries, the examiner's attention is called to the following:

1. Treatment records from January 2000 and June 2000 that state that the Veteran "seems to be suffering from depression due to the many family stressors in her life."

2. An August 2008 treatment record in which the Veteran attributes her anxiety to events that occurred during basic training.

3. January 2009 and September 2009 letters from Dr. W, in which he opined that the Veteran's depression is made worse by her physical disorders, including her knee disorders, hearing loss, and tinnitus.

4. The July 2010 treatment record diagnosing major depressive disorder, recurrent, moderate, related largely to her medical problems.

5. The September 2010 opinion of Dr. W that the chronic pain associated with the Veteran's military injuries is one of the factors in her depression.

5. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6. The RO/AMC must then readjudicate the claim to include consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and her representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


